Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This office action is in response to an amendment received 11/9/2021, and a supplemental amendment received 11/18/2021, which amends claims 24, 39 and 42, cancels claims 45, and is hereby acknowledged. An interview was also held on 11/17/2021, based on which additional amendments are included in the Examiner’s Amendments section below.
Claims 24, 28-29, 32-39, 42, 44 and 46-47 are pending in this application.

Claim Rejections - 35 USC § 112

The rejection of claim 45 under 35 U.S.C. 112(b) is hereby withdrawn in view of the claim cancelation.

EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given in a telephone interview with Christine H. McCarthy Reg. No. 36,699 on November 17, 2021. 

Claim 24 has been amended as follows: 
Claim 24. (Currently Amended) An apparatus comprising:
a machine-to-machine interface to communicate with one or more nodes operationally connected to the apparatus, the nodes comprising one or more resources;
a web interface to communicate with web applications making use of the one or more resources of a node of the one or more nodes;
at least two web connectors, each to receive, from a web applications over the web interface, a request to subscribe to one or more of: a change to a plurality of resources of the node and a plurality of pre-configured events at the node, wherein the number of web connectors corresponds to the number of different protocols supported for communication with the web applications over the web interface, and wherein the web connectors realize abstract REST interfaces to access the different protocols;
a subscription aggregation component to aggregate several subscriptions of a same resource received from the at least two web applications to a single notification request for the same resource;
the machine-to-machine interface to send, to the node, a batch subscription request responsive to the subscription requests from the at least two web applications; and
the machine-to-machine interface to receive, from the node, node information when a resource of the plurality of resources changes or when a pre-configured event of the plurality of pre-configured events occurs,
.

Response to Arguments
In view of the applicant’s claim amendments and arguments, the prior rejection of claims 24, 28-29, 32-39, 42, 44 and 46-47 under 35 U.S.C. 103 is hereby withdrawn.

Allowable Subject Matter
	Claims 24, 28-29, 32-39, 42, 44 and 46-47 are allowed.

Reasons for allowance
The following is an Examiner's statement of reasons for allowance:
The examiner conducted a completed search of available patent literature and non-patent literature. The Applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” provision of the rule 37 CFR 1.104(e). The grounds of claim rejection was reconsidered, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEN-LIANG HUANG whose telephone number is (571)272-4883.  The examiner can normally be reached on Monday - Thursday, 7:30AM - 5:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. H./
Examiner, Art Unit 2458

/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458